Title: To George Washington from the Massachusetts Provincial Congress, 5 July 1775
From: Massachusetts Provincial Congress
To: Washington, George



In Provincial Congress [Watertown, Mass.] July 5th 1775

This Congress had Ordered the inclosed Resolution to be prepared and sent to Generals Ward & Thomas. but By the agreable event of your Excellency’s appointment to the Chief command of the American Army and arrival at Camp, the propriety of that Step ceases. we mean not to dictate to your excellency but presume that To Secure the health of the Army and relief for the sick, will naturally engage your Attention. Every thing in the power of this Congress to enable you to discharge with ease the duties of your Exalted and important station will be by us attended to with the greatest alacrity—If the inclosed Resolution has that tendency we attain the end intended by transmitting to you the same. and are with respect yr Excellencys most humble Servants
